                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

IN RE:                                        )
                                              )       Case No. 3:20-bk-03559
JAMES WHITFIELD LIVINGSTON,                   )       Chapter 13
                                              )       Judge Marion F. Harrison
       Debtor.                                )

    NOTICE OF APPEARANCE AND REQUEST FOR ELECTRONIC SERVICE OF
                              PAPERS

       Pursuant to Bankruptcy Rule 2002, Synovus Bank, a creditor in this case, hereby notifies

the Court of the appearance of its counsel in this matter. In addition to the notices and orders to

which it is a party, please provide copies of all electronic notices sent in this case to undersigned

at the following address:

                       Matthew R. Murphy
                       Smythe Huff & Murphy, PC
                       1222 16th Avenue South, Suite 301
                       Nashville, Tennessee 37212
                       mmurphy@smythehuff.com


this 30th day of September, 2020.

                                                      Respectfully submitted,

                                                  By:_/s/ Matthew R. Murphy__________
                                                     Matthew R. Murphy (#24627)
                                                     Smythe Huff & Murphy PC
                                                     1222 16th Avenue South, Suite 301
                                                     Nashville, Tennessee 37212
                                                     Phone: (615) 255-4849
                                                     Fax: (615) 255-4855
                                                     mmurphy@smythehuff.com

                                                      Attorneys for Synovus Bank




Case 3:20-bk-03559          Doc 25   Filed 09/30/20 Entered 09/30/20 10:22:52            Desc Main
                                     Document     Page 1 of 1
